                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

In re:                                                         Case No. 20-50288

MICHIGAN PROPERTY MANAGERS.COM,                                Chapter 7
LLC,
                                                               Judge Thomas J. Tucker
            Debtor.
______________________________________/

         FINAL ORDER REGARDING THE CHAPTER 7 TRUSTEE’S MOTION
         FOR ORDER DETERMINING ESTATE’S INTEREST IN BANK FUNDS

        This case came before the Court for a telephonic hearing on December 9, 2020, on the
motion filed by the Chapter 7 Trustee, entitled “Trustee’s Motion for Order Determining Estate’s
Interest in Bank Funds” (Docket # 32, the “Motion”). Attorneys for the Chapter 7 Trustee and
for numerous parties in interest appeared at the hearing, all by telephone. For the reasons stated
by the Court on the record during the hearing, the Court entered an Order on December 9, 2020
(Docket # 70, the “December 9 Order”).

       In the December 9 Order, the Court made what it called “tentative rulings, and tentative
findings of fact and conclusions of law” regarding the Motion (italics in original). The December
9 Order gave the Chapter 7 Trustee and all parties in interest the right to file objections to any
one or more of the tentative rulings and tentative findings of fact and conclusions of law. The
Order required that any such objections be filed no later than January 8, 2021. The Court further
ordered that:

                 [I]f no timely objections are filed, the Court may enter an order
                 making final its tentative rulings/findings of fact/conclusions of
                 law stated above. If any timely objections are filed, the Court will
                 review them, and may schedule a further hearing or other further
                 proceedings, as needed, by separate notice or order(s), and
                 ultimately the Court will decide what final rulings/findings of
                 fact/conclusions of law to make.

(italics in original).

       Only one objection was filed. That objection was filed by on December 22, 2020, by the
law firm Finkel, Whitefield, Selik (“Finkel Whitefield”) (Docket # 77, the “Objection”). The
Objection concerned the security deposit funds in the sum of $137,671.76 held in the Finkel
Whitefield IOLTA account. As to those funds, the December 9 Order found as follows:




   20-50288-tjt          Doc 83   Filed 01/13/21   Entered 01/13/21 09:31:22            Page 1 of 2
               Of the $354,728.02 balance that the Motion (¶ 22) identifies as
               being in the IOLTA account of attorney Stephen Feldman, the sum
               of $137,671.76 represents security deposit funds that the Debtor
               held in trust as of the bankruptcy petition date, and these are
               therefore funds in which the bankruptcy estate has no equitable
               interest, under 11 U.S.C. § 541(d). The remaining funds, i.e.,
               $217,056.26, are property of the bankruptcy estate, in which the
               bankruptcy estate has both legal title and sole equitable interest.

(December 9 Order at ¶ 1 (footnote omitted)).

        The Objection agrees with the Court’s finding that the $137,671.76 sum represents
security deposit funds that the Debtor held in trust as of the bankruptcy petition date, and the
Objection does not object to or disagree with the Court’s finding that these trust funds are “funds
in which the bankruptcy estate has no equitable interest, under 11 U.S.C. § 541(d).” But the
Objection objects to the Court’s conclusion, in paragraph 3 of the December 9 Order, that “[t]he
Chapter 7 Trustee may not administer” these trust funds. Rather, the Objection argues that the
Court should allow the Chapter 7 Trustee to administer these funds.

        The Court must overrule the Objection. The $137,671.76 in trust funds are not property
of the bankruptcy estate that the Chapter 7 Trustee may administer. The Court is aware of no
legal authority that would permit the Trustee to administer these funds, and the Objection cites
no such legal authority.

       For these reasons,

       IT IS ORDERED that the Objection (Docket # 77) is overruled.

        IT IS FURTHER ORDERED that the December 9 Order, and all of the tentative rulings
and tentative findings of fact and conclusions of law stated in the December 9 Order (Docket
# 70) are now final, and the Court incorporates them into this Order by reference and adopts them
as final.


Signed on January 13, 2021




                                                 2


   20-50288-tjt     Doc 83    Filed 01/13/21     Entered 01/13/21 09:31:22         Page 2 of 2
